Russell, C. J.
On appeal,'the superior court has no greater jurisdiction than the inferior judicatory from which the appeal was taken; and since a justice’s court has no jurisdiction in suite for damage to real *33estate, tlie error, if any, in disposing of the case by nonsuit was harmless, though the same result might have been more properly reached by dismissing the action upon demurrer.
Decided September 9, 1915.
Appeal; from Walker superior court — Judge Wright. December 13, 1914.
David F. Pope, John D. Pope, for plaintiff.
James P. ShaMuck, for defendant.

Judgment affirmed.